Filed 4/5/21
               CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


UNUVA SHULER,                            B304465

       Plaintiff and Appellant,          (Los Angeles County
                                         Super. Ct. No. 19STCV19156)
       v.

CITY OF LOS ANGELES et al.,

       Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Randolph Hammock, Judge. Affirmed.
      Reed & Garcia Law and Muammar Reed for Plaintiff and
Appellant.
      Michael N. Feuer, City Attorney, Kathleen A. Kenealy,
Chief Deputy City Attorney, Scott Marcus, Senior Assistant City
Attorney, Blithe S. Bock, Managing Assistant City Attorney, and
Michael M. Walsh, Deputy City Attorney, for Defendants and
Respondents.

                       ____________________
       Unuva Shuler brought suit in federal court against the City
of Los Angeles and three Los Angeles Police Department officers
for arresting and strip searching her. A federal jury unanimously
found the police acted reasonably. This verdict defeated Shuler’s
federal claims. After United States District Judge Terry J.
Hatter Jr. then dismissed Shuler’s state law claims, Shuler filed
a second lawsuit in state court. Based on the strip search, Shuler
alleged negligence and other state law claims against the City
and the three officers. The defense moved for judgment on the
pleadings, saying the case was barred as merely repetitive. The
trial court agreed, saying at oral argument the issue was “not
even close.” The court granted the motion without leave to
amend. We affirm.
                                    I
       We summarize the facts and procedural background.
       LAPD officers stopped Shuler’s car and detained her during
a narcotics investigation. They arrested her passenger, Jerome
Jones, on suspicion of drug dealing. Jones’s arrest report lists
Shuler as an “involved person.” There is no arrest report for
Shuler.
       The officers took Shuler, Jones, and the car to an LAPD
station. At the station, an officer strip searched Shuler, told her
to urinate in front of the officer, and kept her in a holding cell for
two hours before releasing her without charges.
       The officers searched the car but found no drugs. They did
find and seize about $1,400 in cash. Shuler later reclaimed this
money.
       Shuler brought federal and state law claims against the
City of Los Angeles and the three officers in federal court.
Shuler’s federal claim alleged a violation of section 1983 of Title




                                  2
42 of the United States Code. Her state law claims included
negligence.
       The federal court bifurcated Shuler’s state claims and tried
the federal section 1983 claim to a jury.
       The pertinent jury instructions were as follows:
       “Plaintiff Unuva Schuler claims to have been subjected to
an unreasonable search of her body. The Constitution protects
every person against ‘unreasonable’ searches.
       “As previously explained, the plaintiff has the burden of
proving by a preponderance of the evidence that the acts of a
defendant deprived the plaintiff of particular rights under the
United States Constitution. In this case, the plaintiff alleges that
one or more defendants deprived her of her rights under the
Fourth Amendment to the Constitution when she was strip
searched at the Southwest Police Station.
       “Under the Fourth Amendment, a person has the right to
be free from unreasonable searches of her person. To prove a
defendant deprived the plaintiff of this Fourth Amendment right,
the plaintiff must prove the following additional elements by a
preponderance of the evidence:
   1. The defendant searched the plaintiff’s person;
   2. In conducting the search, the defendant acted intentionally;
       and
   3. The search was unreasonable.
       “A person acts ‘intentionally’ when the person acts with a
conscious objective to engage in particular conduct. Therefore,
the plaintiff must prove the defendant intended to search the
plaintiff’s person. It is not enough if the plaintiff only proves the
defendant acted negligently, accidentally or inadvertently in
conducting the search. However, the plaintiff does not need to




                                 3
prove the defendant intended to violate the plaintiff’s Fourth
Amendment rights.
       “Police officers may lawfully strip search an individual they
have probable cause to believe is either concealing a controlled
substance or a weapon. A strip search is unreasonable if police
officers do not have probable cause to believe an individual is
either concealing a controlled substance or a weapon.
       “A police department’s internal policies and regulations do
not create the legal standard of care in this case. You are not to
consider a violation of an internal police department policy as the
equivalent of a federal civil rights violation.
       “Department or municipal policy directives may prescribe
what conduct is expected of police personnel under particular
circumstances. However, such policy directives cannot create a
duty to individual citizens. Accordingly, a violation of a
departmental policy does not[,] alone, amount to a violation of the
law.”
       The federal jury unanimously found police indeed had
arrested and strip searched Shuler, but this arrest and search
were reasonable. Neither violated Shuler’s Fourth Amendment
rights.
       After the defense verdict, the federal court declined to
exercise supplemental jurisdiction over Shuler’s state law claims
and dismissed them without prejudice.
       Shuler then filed a complaint in the Los Angeles Superior
Court enumerating the same state law claims she had alleged in
her federal case: (1) violation of Penal Code section 4030; (2)
negligence; (3) invasion of privacy; (4) intentional infliction of
emotional distress; and (5) false arrest. The superior court ruled




                                 4
these claims were barred and granted defendants’ motion for
judgment on the pleadings. Shuler appeals.
                                 II
       We independently review an order granting judgment on
the pleadings. (Gerawan Farming, Inc. v. Lyons (2000) 24
Cal.4th 468, 515.) We treat undisputed facts properly pleaded as
admitted. (Colombo v. Kinkle, Rodiger & Spriggs (2019) 35
Cal.App.5th 407, 415.) We determine the effect of a federal court
judgment on a state court action as a question of law. (Shuler v.
Capital Agricultural Property Services, Inc. (2020) 49 Cal.App.5th
62, 68–69.)
       The Supreme Court’s Hernandez decision controls this case.
(See Hernandez v. City of Pomona (2009) 46 Cal.4th 501
(Hernandez).) Hernandez was not identical to our facts, but the
distinctions make no difference. We briefly sketch Hernandez.
       Pomona police shot George Hernandez to death.
Hernandez’s family sued in federal court, alleging a federal
section 1983 claim as well as a state wrongful death claim
sounding in negligence. The federal jury found the officers had
not used excessive force. (The jury hung on one officer, but that
aspect is not pertinent to our case.) The federal court entered
judgment for the defense on the federal section 1983 claim and
declined to entertain the supplemental state wrongful death
claim, which the court dismissed without prejudice. Hernandez’s
family then filed a wrongful death action in state court. The trial
judge sustained the defense demurrer, which the Supreme Court
affirmed. (Hernandez, supra, 46 Cal.4th at pp. 507–510, 522.)
       The Supreme Court ruled the pertinent doctrine was
collateral estoppel, which has five requirements. First, the issues
in the two proceedings had to be identical. Second, this issue




                                5
must have been actually litigated in the former proceeding.
Third, it must have been decided in the former proceeding.
Fourth, the decision in the former proceeding must be final and
on the merits. Finally, the party against whom preclusion is
sought must be the same as, or in privity with, the party to the
former proceeding. As is true here as well, in Hernandez only the
first issue was contested. (Hernandez, supra, 46 Cal.4th at p.
511.)
        The Hernandez court observed that the federal action
raised and decided the issue of whether the officers exercised
reasonable care in using deadly force, and that the jury decision
on this issue went for the defense. (Hernandez, supra, 46 Cal.4th
at p. 512.) The court also noted the state wrongful death claim
raised the same issue as had been decided in federal court:
whether the officers would be liable for Hernandez’s wrongful
death because their conduct had been unreasonable. (Id. at p.
513.) The court extensively analyzed and rejected the family’s
argument that federal and state standards differed on this point.
(Id. at pp. 513–517.)
        Hernandez thus barred civil rights plaintiffs who lost in
federal court from pursuing equivalent state law claims in a
second suit in state court. (Hernandez, supra, 46 Cal.4th at pp.
511–517.)
        This case differs from Hernandez. It involves a strip
search, not a fatal shooting. (We say this case involves strip
search and not also an arrest because Shuler’s state complaint
included only the strip search in its negligence count. We thus
exclude the arrest from our focus.)
        But this difference from Hernandez is merely nominal. The
essence of this case is identical to Hernandez. The Hernandez




                                6
result thus obtains. Shuler cannot sue a second time because her
first suit definitively settled her dispute: she lost and cannot now
try to prove the defendants acted unreasonably. Litigating a
settled question is a costly waste of resources and is not allowed.
(Hernandez, supra, 46 Cal.4th at pp. 511–517.)
       This case tracks Hernandez in every material respect. The
federal jury found the police did not act unreasonably by strip
searching her. Based on the jury instruction, the jurors found
police had probable cause to believe Shuler was “either
concealing a controlled substance or a weapon.” This justified
strip search could not amount to state law negligence, as a
matter of law.
       As did the family in Hernandez, Shuler argues there is a
difference between the federal and state liability standards,
which she urges means the identical-issue requirement is not
satisfied. She concludes she may pursue her state negligence
claim. Shuler writes that the “jury instruction given to the
federal jury in [Shuler’s] trial on her section 1983 claim, in
connection with her unlawful strip search claim, specifically
states ‘it is not enough if the plaintiff only proves the defendant
acted negligently, accidentally or inadvertently in conducting the
search.’ ” Shuler concludes negligence was not an issue before
the jury in the federal trial and so the doctrine of collateral
estoppel does not apply to the issue of the officers’ negligence.
       This argument is incorrect. Shuler’s quotation of the jury
instruction comes from its explanation of element two, not
element three. Element two asked the jury to determine
whether, in conducting the search, the defendant officers acted
intentionally. Element three was whether the search was
unreasonable.




                                 7
       Element two aimed to ensure officers are liable only when
they intended to search someone, as opposed to, say, accidentally
or carelessly bumping into a person and “searching” them
without a purpose to do so. (This case presents no need for us
further to define “inten[tion].” It suffices simply to distinguish
intentional actions from negligent and unintentional ones. (Cf.
Model Pen. Code, § 2.02, subd. (2) [defining mental states with
precision].))
       Element two is not in dispute in this case. Shuler has
never suggested officers strip searched her without intending to
do so. Such a factual scenario is hard even to imagine: how
would one strip search someone by accident? The scenario may
be completely impossible. Element two, and the portion of it that
Shuler quotes, is irrelevant to the dispute in this case.
       Element three is the one Shuler disputes. Element three
asked whether the search was unreasonable. This is the crucial
element for this case: Shuler says it was unreasonable for an
officer to strip search her, while the defendants say they were
justified in doing so. The jury instruction elaborated this element
by explaining a “strip search is unreasonable if police officers do
not have probable cause to believe that individual is either
concealing a controlled substance or a weapon.” The federal
jury’s special verdict form shows the jury concluded the officers
indeed had probable cause, so the strip search was reasonable.
       Element three therefore is the key to this case, and in this
case this element is the same in federal and in state law, as
Hernandez established. (Hernandez, supra, 46 Cal.4th at pp.
513–515.)
       Shuler’s opening brief does not distinguish or to come to
grips with the Supreme Court’s Hernandez holding, for the brief




                                8
cites only the Court of Appeal decision, which the Supreme Court
reversed. (Hernandez, supra, 46 Cal.4th at p. 522.) This brief
thus omits the governing law.
       Shuler’s brief does cite other cases she argues are helpful to
her cause, but the Supreme Court dispatched all her citations.
(See Hernandez, supra, 46 Cal.4th at pp. 515–517 [extensive
discussion of Harris v. Grimes (2002) 104 Cal.App.4th 180; Lucas
v. County of Los Angeles (1996) 47 Cal.App.4th 277; and Mattson
v. City of Costa Mesa (1980) 106 Cal.App.3d 441].)
       Shuler has forfeited arguments about state law causes of
action other than negligence. The brief does not present
arguments and authorities about these other causes of action.
Parties abandon points they do not support by argument and
citation of authority. (E.g., Tun v. Wells Fargo Dealer Services,
Inc. (2016) 5 Cal.App.5th 309, 329.)
       Shuler argues the fact the federal court refused, as a
discretionary matter, to exercise supplemental jurisdiction over
her state law claims means she is free to retry her claims about
her strip search in state court. Yet this was the procedural
posture in Hernandez as well. That posture did not affect the
outcome in Hernandez, which dooms Shuler’s cause. (See
Hernandez, supra, 46 Cal.4th at pp. 508–509.)
       Shuler has not sought leave to amend.




                                 9
                      DISPOSITION
    We affirm the judgment and award costs to respondents.




                                      WILEY, J.
WE CONCUR:



               GRIMES, Acting P. J.




               STRATTON, J.




                            10